Case: 1:19-cv-00372-DRC-SKB Doc #: 36 Filed: 01/27/20 Page: 1 of 1 PAGEID #: 596




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


JULIE KELLY,

                 Plaintiff,

                 v.                                                    Case No. 1:19-cv-00372
                                                                       (Cole, J.; Bowman, M.J.)
FIRST DATA CORPORATION, et al.,

                 Defendant.
                        _______________________________________

                              Preliminary Pretrial Conference Notice
                           _______________________________________

        Pursuant to Rule 26(f) Fed. R. Civ. P., all counsel and any pro se parties to this action
must agree on a date for a discovery conference. As the result of such conference, the parties
must file the required Joint Report of the Parties not later than fourteen (14) days after the
discovery conference is conducted. Unless otherwise agreed in the discovery plan, the parties
shall make the disclosures required by Fed. R. Civ. P. 26(a)(1) at or within fourteen days after
the discovery conference. Rule 26(a)(1) Disclosures are NOT to be filed with the Court. It is
only necessary to file a Rule 26(f) Joint Report of the Parties within the required time.

       The parties must comply with the above mandates of Fed. R. Civ. P. 26(f) and file the
Rule 26(f) Report of the Parties by February 26, 2020. The Court will thereafter, pursuant to
Rule 16(b), enter a Calendar Order or will set and hold a Scheduling Conference after which
a Calendar Order will be issued.



                                                     Kevin Moser
                                                     Courtroom Deputy


   You can obtain all the pretrial forms such as the Rule 26(f) Report of the Parties and Trial Procedures used by
                           each Judge by visiting our website at www.ohsd.uscourts.gov
   Click on Judges, select the District Judge or Magistrate Judge and then Standing Orders for that Judge. You
                 should utilize the Rule 26(f) Report for the presiding judge assigned to the case.
